DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 1/18/21.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: This communication warrants no examiner's reason for allowance (effective filing date 3/31/2009), as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 1/18/21 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

A) US 20120084443 – Theimer
Virtual resources may be provisioned in a manner that is aware of, and 
respects, underlying implementation resource boundaries.  A customer of the 
virtual resource provider may specify that particular virtual resources are to 
be implemented with implementation resources that are dedicated to the 
customer.  Dedicating an implementation resource to a particular customer of a 
virtual resource provider may establish one or more information barriers 
between the particular customer and other customers of the virtual resource 
provider.  Implementation resources may require transition procedures, 
including custom transition procedures, to enter and exit dedicated 

implementation resources in dedicated pools associated with a particular 
customer may be accounted for, and presented to, the customer in a variety of 
ways including explicit, adjusted per customer and adjusted per type of virtual 
resource and/or implementation resource.

B) US 20180013656- Chen
A method and corresponding system for implementing Virtual Network Function 
(VNF) performance monitoring is provided.  The method includes that: an Element Management (EM) receives a threshold policy of a VNF performance monitoring threshold sent by a Network Management (NM) or an Operation Support System (OSS); the EM acquires related information about virtual resources after the VNF is scaled up/down; and the EM sets a new performance monitoring threshold for the VNF according to the threshold policy and the related information about virtual resources after the VNF is scaled up/down, and the performance monitoring threshold includes at least one of a scale up/down threshold and a performance warning threshold

C) US 9860303 – Vicaire
A cloud computing environment in which a plurality of data centers are populated through the launching of resources in a controlled manner. Parameters such as current usage, future projected usage and a future maximum capacity can be used decide in which data center to launch a resource. A data center can be chosen so as to minimize a possibility that the data center becomes constrained at a future point in time. Selection is such that an equal percentage of future capacity is maintained across data centers.

D) US 20200004590 – Tang
A notification for an application stack is received, where the application stack includes a plurality of resource types. At least one policy associated with the notification is obtained, with the first policy being a policy for scaling a first resource of a first resource type and a second resource of a second resource type of the application stack. A first capacity for the first resource and a second capacity for the second resource is determined based at least in part on the at least one policy. The first resource and the second resource are caused to be scaled according to the first capacity and the second capacity respectively

E) US 20190158422 - Greenwood
A distributed system may implement analyzing resource placement fragmentation for capacity planning. Capacity planning may determine when, where, and how much capacity to implement for a distributed system that hosts resources. Placement constraints for resources may, over time, create fragmentation or stranded capacity which is available yet unusable to host new resources. Analyzing capacity fragmentation across a distributed system may allow a determination of available capacity that is actually available to host additional resources. In some embodiments, future resource placements may be estimated in order to perform capacity fragmentation analysis to determine available capacity

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443